Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 5/20/2020 claimed priority of date 7/2/2019.
2.    Claims 1-20 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.

3. Claims 1, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 18 of co-pending Application No. 16/741684. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 10 and 15 of the instant application is anticipated by claims 1, 9 and 18 of the co-pending application where claims of the co-pending application contain all the limitations of claims 1, 8 and 14 of the instant application. Therefore, Claims 1, 8 and 14 of the instant application therefore is not patently distinct from the earlier parent claim and as such is unpatentable for nonstatutory double patenting.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiwari et al. (“Tiwari”), U.S. Patent Publication No. 2016/0330075.
Regarding Claims 1, 8 and 14, Tiwari teaches an adapter device [200 or 702, see Fig-1, 7] comprising: 
a processor [Fig-2a (262)]; and 
a storage medium including instructions executable by the processor (system memory) to: 
deploy a composer container in the adapter device [Para: 0280(adapter device 702 can provide many functions related to provisioning and control communication between devices 710 and 715 as it receives in form of a request see para 0282, at a device or composer)], wherein the adapter (200 or 702) device is coupled to a host (102 or 710) device [see Fig-1, 7]; 
receive, by the composer container, a plurality of adapter service requests from the host device [para: 0066(client 102 can “request execution of various application” as part of communication)]; and 
in response to the plurality of service requests [Para: 0286(considering configuration parameters “associated with each of the functions that the device 702 is capable of providing” in lieu of the claimed request)], deploy, by the composer container, a plurality of service containers in the adapter device [Para: 0075 (“provide load balancing of servers 106 in responding to requests from clients 102”) and 0116(“dynamically generates objects containers served by the originating servers”) ], wherein each service container is to provide a particular adapter service to the host device [Para: 0116(“objects or content processed and stored by the cache manager”) and 0292(adapter “device 702 to provide networking functions, such as load balancing, SSL acceleration, compression and other functions” to client device 102)], and 
wherein each service container is allocated a subset of the plurality of computing resources of the adapter device [Para: 0162(“allocates and manages access to a number of physical … and virtual resources allocated to the at least one operating system 410”) and also see “a portion of components 232, 240, 234, 236 and 238  … may run or operate in user space” or a sub-set of the components are used in user space service container in order to full fill service request by the client as recited para 0115].
Regarding Claims 2, 10 and 15, Tiwari teaches wherein the composer container is to, for each service container of each of the plurality of service containers: determine requirements of the service container [Para: 0294(when determining “a format compatible with the device 702”)]; 
determine available computing resources of the adapter device [Para: 0292(script engine 910 “can input values into parameter field required by the script” based on availability of the resources)]; and 
in response to a determination that the available computing resources of the adapter device can support the requirements of the service container, deploy the service container on the adapter device [Para: 0294(“The device 702 can then implement the policies defined by the SDN controller 705, and can process packets communicated between the client devices 710 and the servers 715 accordingly”)].
Regarding Claims 3, 11 and 17, Tiwari teaches wherein the composer container is to configure a service container type of each of the plurality of service containers, and wherein the service container type is one selected from a device type, a host type [Para: 0294(when a format compatible with device 702 … then device 702 implement policies defined by the SDN controller … between the client device 710 and servers 715”)], and a service endpoint type.
Regarding Claim 4, Tiwari teaches wherein a first service container of the plurality of service containers is deployed as a device type container that provides a virtual NIC to connect the host device to a network [Para: 0178 and 0179(the appliance 200 as described in connection with FIG. 2A may be packaged, combined, designed or constructed in a form of the virtualized appliance … one or more software modules or components executable in a virtualized environment”)].
Regarding Claim 5, Tiwari teaches wherein a second service container of the plurality of service containers is deployed as a host type container that provides an encryption service to the host device [para: 0108 (encryption processor 260) and 0109(“encryption processor 260 may be a processor for performing function related to any encryption”); Fig-2A].
Regarding Claim 6, Tiwari teaches wherein a third service container of the plurality of service containers is deployed as a service endpoint type container that provides a particular web service to the host device [Para: 0062(appliance 200 comprise a “WebAcclerator”) and 0065(where client 102 may request particular web service via WebAccelerator from web server 106)].
Regarding Claim 7, Tiwari teaches wherein the plurality of computing resources of the adapter device (200) comprises a processor (262), a graphics accelerator [Para: 0105(appliance “100 comprise a graphic processing unit”), memory (cache memory 192), storage (264), and a network interface [Fig-2(interface connection 266)].
Regarding Claims 9 and 16, Tiwari teaches wherein the instructions cause the processor to:
maintain, by the composer container, one or more stored data structures to track allocations of the plurality of computing resources to the plurality of service containers [Para: 0141(“Appliance 200 executes the monitoring service 197” in order to “measures and monitors the memory, CPU and disk usage and performance …”)].
Regarding Claim 12, Tiwari teaches wherein the first service container is deployed as a device type container that provides a network switch service to the host device [Para: 0286(service “relating to the device properties, functions, function configuration parameters” of a switch)].
Regarding Claim 13, Tiwari teaches wherein the instructions cause the processor to:
allocate, by the composer container, a subset of available central processing unit cores and a subset of available graphics processing unit cores to the first service container [Para: 0162(“allocates and manages access to a number of physical … and virtual resources allocated to the at least one operating system 410”)].
Regarding Claim 18, Tiwari teaches wherein the first service container is deployed as a device type container that provides a storage device with data de-duplication to the host device [Fig-2(see storage device 264 for data storage)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari as applied claim 1 above and Gokam et al. (“Gokam”), U. S. Application No. 2020/0363985.
Regarding Claim 19, Tiwari teaches all the limitation of claim 19 as described rejecting claim 17   above. Tiwari does not disclose expressly wherein the first service container is deployed as a device type container that provides a non-volatile memory express (NVMe) storage service storage device to the host device.
In the same field of endeavor (e.g., storage system associated with an adapter integrated with a host on a network), Gokam teaches a service is deployed as a device type container that provides a non-volatile memory express (NVMe) storage service storage device to the host device [Para: 0010 (a storage is NVMe provision service device) and 0153 (where a network adapter supports the NVMe device)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Tiwari’s teachings of deploy, by the composer container, a plurality of service containers in the adapter device with Gokam’s teachings of a device type container that provides a non-volatile memory express (NVMe) storage service storage device to the host device for the purpose of having a low latency in data communication between an initiator end device and a target end device on a Ethernet fabric or other lossy transport fabric in a data center. 
 Regarding Claim 20, Gokam teaches coupling an adapter device (206) to a physical bus slot of the host device, wherein the coupled adapter device is contained within a housing of a host (102) device [Fig-2].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187